United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1958
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Jose Refugio Gil-Becerra,                *
                                         *   [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: November 7, 2002

                               Filed: November 15, 2002
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Jose Refugio Gil-Becerra appeals from the final judgment entered in the
District Court1 for the Northern District of Iowa after he pleaded guilty to unlawfully
reentering the United States following removal, in violation of 8 U.S.C. § 1326(a).
The district court sentenced Gil-Becerra to 12 months imprisonment to be followed
by 1 year of supervised release. His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing for reversal that the guilty

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
plea was involuntary because Gil-Becerra was led to believe by his counsel that he
would be sentenced to time served.

      We conclude that the district court did not plainly err in accepting Gil-
Becerra’s guilty plea because he confirmed at his plea hearing that he realized,
despite counsel’s prediction, that he could be sentenced to up to 2 years
imprisonment. See United States v. Granados, 168 F.3d 343, 345 (8th Cir. 1999) (per
curiam). Having found no nonfrivolous issues following our independent review of
the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant
counsel’s motion to withdraw.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-